Title: From George Washington to Brigadier General John Lacey, Jr., 3 May 1778
From: Washington, George
To: Lacey, John Jr.


                    
                        Sir
                        Head Quarters Valley Forge 3d May 1778
                    
                    I received yours of yesterday giving me an account of your misfortune. You may depend that this will ever be the consequence of permitting yourself to be surprised, and if that was owing to the misconduct of the Officer who was advanced, you should have him brought to trial—It is not improbable that the Enemy, flushed with their success, will soon be out again, if you keep a strict watch upon their motions you may perhaps repay them. I am Sir Your most obt Servt
                    
                        Go: Washington
                    
                